Citation Nr: 1452313	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lumbar strain.

2. Entitlement to service connection for tinea capitus, claimed as staphylococcus.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested to testify at a videoconference hearing before the Board in support of these claims, as reflected in an October 2014 written statement submitted on his behalf by his representative of record.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board, and provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



